Citation Nr: 0209841	
Decision Date: 08/14/02    Archive Date: 08/21/02

DOCKET NO.  99-12 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
herniated nucleus pulposus of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel






INTRODUCTION

The veteran served on active duty from November 1992 to 
January 1998.  His claim initially came before the Board of 
Veterans' Appeals (Board) on appeal from a September 1998 
rating decision by the Department of Veteran's Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.  The Board 
remanded the case in November 2000 for additional 
development.  That development has been completed, and the 
case is once again before the Board for review. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim has obtained and fully developed all 
evidence necessary for the equitable disposition of the 
claim.

2.  The veteran's herniated nucleus pulposus of the lumbar 
spine is manifested by normal reflexes except for a 
diminished left ankle jerk; normal sensation except for 
decreased sensation in the L5 segmental dermatome of the left 
lower extremity; and extension of 25 degrees, flexion of 45 
degrees, right and left lateral flexion of 20 degrees, and 
right and left lateral rotation of 20 degrees.  Although the 
veteran reported pain on motion, a VA examiner said there was 
no evidence of weakened movement, fatigability, or 
incoordination on movement.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
herniated nucleus pulposus of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5293 (2001), as amended by 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.102).

REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist, and essentially states that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part.  66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  The intended 
effect of the implementing regulations was to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  66 Fed. Reg. 45,620 
(Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA." 

In this case, the Board finds that the RO has fundamentally 
complied with the duty-to-assist requirement of the VCAA.  
The Board remanded the case in November 2000 to afford the 
veteran neurological and orthopedic examinations to determine 
the severity of his lumbar spine disability.  Pursuant to 
that request, the veteran underwent thorough neurological and 
orthopedic examinations in September 2001.  The Board also 
finds that there does not appear to be any outstanding 
medical records that are relevant to the veteran's disability 
of the lumbar spine.  

The Board also concludes that the discussions in the rating 
decisions, statement of the case and supplemental statement 
of the case have informed the veteran and his representative 
of the information and evidence necessary to warrant 
entitlement to the benefits sought.  Following the Board's 
remand, including a letter dated April 2002, the RO has also 
notified the veteran of the evidence he should obtain and 
which evidence VA would obtain.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, No 01-
997 (U.S. Vet. App. June 19, 2002).  The RO also issued a 
rating decision in March 2002, wherein it discussed the 
application of the VCAA to the veteran's appeal.  As such, 
compliance with VA's notification and duty-to-assist 
requirements has been accomplished, and additional 
development would serve no useful purpose. 

II.  Discussion

The veteran claims he is entitled to an evaluation in excess 
of 20 percent for his herniated nucleus pulposus of the 
lumbar spine.  For the reasons set forth below, the Board 
disagrees and finds that the preponderance of the evidence is 
against the veteran's claim. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2001).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).

This appeal being from the initial rating assigned to a 
disability upon awarding service connection, the entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).  However, for the reasons 
set forth below, the Board finds that the currently assigned 
20 percent rating is appropriate for the entire applicable 
appeal period.  

The veteran's herniated nucleus pulposus of the lumbar pine 
is currently evaluated as 20 percent disabling under 
Diagnostic Code (DC) 5293 for intervertebral disc syndrome.  
This diagnostic code provides a 20 percent evaluation for 
moderate intervertebral disc syndrome with recurring attacks; 
a 40 percent evaluation for severe intervertebral disc 
syndrome, featuring recurring attacks with intermittent 
relief; and a 60 percent evaluation for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc, with little intermittent relief.  See 38 C.F.R. § 
4.71a, DC 5293.

The evidence of record shows that the veteran's disability of 
the lumbar spine produces no more than moderate 
intervertebral disc syndrome with recurring attacks, for 
which a 20 percent evaluation is assigned.  At a VA 
neurological examination in September 2001, the veteran 
reported constant low back pain with intermittent radiation 
down both legs.  He reported numbness in both feet since 
recent surgery on his ankles, but said that strength in his 
legs was good.  Objectively, all muscle groups exhibited 
normal strength except the left foot, with 10 percent 
weakness in dorsiflexion of the foot and toes.  Tone and 
coordination were intact, and reflexes were symmetric except 
for a diminished left ankle jerk.  Both plantars were flexor.  
Sensory examination was intact except for decreased sensation 
in the L5 segmental dermatome of the left lower extremity.  
An MRI confirmed a herniated lumbar disc at L2-3 and L3-4.  
The diagnosis was herniated nucleus pulposus at L4-5 on the 
left with radiculopathy.  

At a VA orthopedic examination that same day, both lower 
extremities were negative for any neurological deficiency, 
and muscle tone was good without any atrophy.  The extensor 
hallucis longus was strong on both sides, and plantar flex 
was flexor.  Straight leg raising was 50 degrees on both 
sides in the supine position, with pain reported, and 85 
degrees on both sides in the sitting position, with a 
negative Lasegue test.  X-rays were essentially normal, but 
showed mild degenerative disc disease and spine bifida 
occulta at S1.  The diagnosis section of that report noted 
that there was no evidence of neurological deficiency in the 
lower limbs, and that MRI testing revealed minor focal 
herniations and some degenerative changes.  The examiner 
characterized the veteran's intervertebral disc syndrome as 
"moderate," with no clinical evidence of recurring 
episodes.  He stated that the clinical presentation was not 
characteristic of any disc herniation or any sciatic 
neuropathy, and that there was no demonstrable muscle spasm 
or absence of ankle jerks. 

These findings clearly show that the veteran's herniated 
nucleus pulposus is no more than moderate, as defined under 
DC 5293, for which a 20 percent evaluation is assigned.   For 
the veteran to meet the criteria for an evaluation in excess 
of 20 percent, evidence would have to show severe 
intervertebral disc syndrome, featuring recurring attacks 
with intermittent relief.  However, a VA orthopedic examiner 
specifically stated that there was simply no evidence of 
recurring episodes concerning the veteran's intervertebral 
disc syndrome.  In reaching this conclusion, the examiner 
said there was no clinical presentation of any disc 
herniation or sciatic neuropathy, nor was there evidence of 
muscle spasm or absence of ankle jerks. Indeed, the only 
objective findings concerning the veteran's intervertebral 
disc syndrome are contained in the neurological examination 
report which showed a diminished left ankle jerk.  Otherwise, 
the veteran's reflexes were normal and sensation was intact 
except for decreased sensation in the L5 segmental dermatome 
of the left lower extremity.  These findings, however, do not 
equate to severe intervertebral disc syndrome.  Therefore, 
the preponderance of the evidence is against an evaluation in 
excess of 20 percent for the veteran's herniated nucleus 
pulposus of the lumbar spine since the initial grant of 
service connection.

The Board further notes that the record simply does not 
contain evidence of any ankylosis (DC 5289), severe 
lumbosacral strain (DC 5295), or more than moderate 
limitation of motion of the lumbar spine (DC 5292).  See 38 
C.F.R. § 4.71a, DCs 5289, 5292, 5295 (2001).  Range of motion 
testing at the veteran's VA orthopedic examination showed 
extension of 25 degrees (30 degrees being normal), with pain 
reported at 20 degrees; flexion of 45 degrees (80 degrees 
being normal), with pain reported between the arch of 45 
degrees and 65 degrees; right and left lateral flexion of 20 
degrees (30 degrees being normal), with pain reported; and 
right and left lateral rotation of 20 degrees (30 degrees 
being normal), with pain reported.  These findings are 
analogous to slight, and possibly moderate, limitation of 
motion under Diagnostic Code 5292.  Hence, there is no basis 
for assigning an evaluation in excess of 20 percent for the 
veteran's low back disability under any other potentially 
applicable diagnostic code.

In addition to applicable schedular criteria, VA is required 
to consider whether an increased evaluation could be assigned 
on the basis of functional loss due to pain and/or weakness, 
to the extent that any such symptoms are supported by 
adequate pathology.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-08 (1995);  see also, VAOPGCPREC 
36-97, 63 Fed. Reg. 31,262 (1998) (stating that 38 C.F.R. 
§§ 4.40 and 4.45 must be considered when a disability is 
evaluated under Diagnostic Code 5293).  At the veteran's VA 
orthopedic examination, the examiner stated there was no 
evidence of weakened movement, fatigability, or 
incoordination on movement, and that it was unlikely that 
there would be additional loss of motion of the lower back 
due to flare-ups, excess fatigability or incoordination.  In 
light of these findings, an evaluation higher than 20 percent 
is not warranted under 38 C.F.R. §§ 4.40 and 4.45.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to an 
initial rating in excess of 20 percent for his herniated 
nucleus pulposus of the lumbar spine.  Accordingly, there is 
not an approximate balance of positive and negative evidence 
to which the benefit-of-the-doubt standard applies.  VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096, 2098-2099 (2000); see 
also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) 
(holding that the VCAA did not alter the benefit-of-the doubt 
doctrine).  Thus, the appeal is denied.



ORDER

The claim for an initial rating in excess of 20 percent for 
herniated nucleus pulposus of the lumbar spine is denied.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

